ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that SHIRLEY F. GAJEWSKI of EAST ORANGE, who was admitted to the bar of this State in 1983, be reprimanded for violating RPC 1.15(d) (failure to maintain bank accounts pursuant to Rule 1:21-6) and RPC 5.5(a) (lack of a bona fide office);
And the Disciplinary Review Board further recommending that respondent be temporarily suspended from practice until she submits proof of a bona fide office and of compliance with Rule 1:21-6;
And respondent having submitted to the Court proof of a bona fide office and compliance with Rule 1:21-6;
And good cause appearing;
It is ORDERED that the report of the Disciplinary Review Board is adopted and SHIRLEY F. GAJEWSKI is hereby reprimanded; and it is further
ORDERED that the Disciplinary Review Board’s recommendation that respondent be temporarily suspended from practice pending proof of compliance with Rule 1:21-6, RPC 1.15(d) and RPC 5.5(a) is dismissed as moot; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.